ELLIS, Judge.
This case is before us on a motion to dismiss, the record herein not having been lodged in this court and the return date fixed by the court below having expired.
The affidavit of the Clerk of the district court shows that appellant was billed for the costs of preparing the record for appeal, but failed to pay it, despite the fact that three extensions of the return date were obtained by the Clerk, and several statements of the costs due furnished appellant’s counsel. The last extended return date was February 10, 1967, and this motion to dismiss was filed on July 10, 1967.
Under the above circumstances, the failure to lodge the record timely is imputable to the appellant, and his appeal must be dismissed. R.S. 13:4445; Code of Civil Procedure, Arts! 2125, 2126, 2127; Jackson v. Dupont, Inc., 140 So.2d 463 (La.App., 1 Cir., 1962).
Appeal dismissed.